DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-24 as originally filed on 06/26/2020 are pending, and have been examined on the merits.  

Claim Objections
3.	Claim1 is objected to because of the following informalities:  
	In claim 1, line 13, the recitation of “an adjustable strap to maintain contact of the mask body” should instead recite --an adjustable strap configured to maintain contact of the mask body--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 2, 8, & 22-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
6.	Claim 2 recites the limitation “the area” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
7.	Claim 2 recites the limitation “the Meibomian glands” in line 3.  There is insufficient antecedent basis for this recitation in the claim.
8.	Claim 8 recites the limitation “the power connector” in line 1.  There is insufficient antecedent basis for this recitation in the claim.
9.	Claim 8 recites the limitation “power cord” in line 1.  This recitation renders the claim indefinite, as it is not clear whether the “power cord” is intended to be the same “electrical cord” recited in line 11 of independent claim 1 (from which claim 8 depends), or a separate/additional power cord.  Clarification is required. 
10.	Claim 8 recites the limitation “a power source” in line 2.  This recitation renders the claim indefinite, as it is not clear whether the “power source” is intended to be the same “a power source” recited in line 11 of independent claim 1 (from which claim 8 depends), or a separate/additional power source.  Clarification is required. 
11.	Claim 22 recites the limitation “setting at least one of a therapy temperature and a therapy time” in line 3 (emphasis added), thereby indicating that setting a therapy temperature is optional, but then recites “the set temperature” in line 7, thus appearing to indicate that “setting a therapy temperature” is a required step of the claim.  Given the inconsistency, it is not clear whether the claimed method requires the setting of a therapy temperature.  As such, the metes and bounds of the claim are not clear, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  
12.	Claim 22 recites the limitation “for a desired amount of time” in lines 7-8.  This recitation renders the claim indefinite as it is not clear what relationship exists, if any, between the recited “desired amount of time” in lines 7-8 and the “therapy time of use” which is optionally set in line 3 of the claim.  Clarification is required. 
13.	Claims 23 & 24 are rejected as ultimately depending from a claim (claim 22) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

15.	Claims 1, 3, 5, 8-17, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0222192 to Carey et al. (“Carey”) [made of record in Applicant’s 11/17/20 IDS].  
16.	Regarding claim 1, Carey discloses a heated eye mask for treating clogged glands of an eye, the eye mask comprising: 
a mask body [body of eye mask (10) - ¶’s [0014]-[0015]; FIGS. 1A-1B], the mask body comprising: 
a first layer of surface material configured to be positioned away from an eye region of a user [front/top panel (11) - ¶’s [0016], [0025], [0026]; FIG. 3A] and a second layer of surface material configured to contact the eye region of the user [bottom layer (46) - ¶[0031]; FIG. 3A]; 
a heating element disposed between the first and second layers of surface material in a therapeutic region of the mask body [temperature control circuit layer (43) which may include a heater comprising a plurality of heating wires - ¶’s [0025], [0029], [0032], [0033]; FIG. 3A]; and 
a thermally conductive material [thermoreactive foam layer (45) - ¶[0030]; FIG. 3A] in contact with the heating element [(43)] [note that insulating layer (44) which is between layers (43) & (45) is optional - see ¶[0029]] and disposed between the heating element [(43)] and the second layer [(46)] of surface material [thermoreactive foam layer (45) is positioned between layers (43) & (46) - see FIG. 3A] to evenly distribute heat across the therapeutic region of the mask body [¶[0030]]; 
an electrical cord [cord (27) - ¶[0017]; FIG. 2] configured to be coupled with a power source [power source housed in control enclosure (20) - ¶[0017]; FIG. 2] and in communication with the heating element [¶[0017]; see also ¶’s [0032], [0035]; FIGS. 2, 4]; and 
an adjustable strap to maintain contact of the mask body with the eye region of the user [¶[0015]].17.	Regarding claim 3, Carey further discloses wherein the heating element is a wire [¶[0033]].18.	Regarding claim 5, Carey further discloses wherein the heating element [(43)] is stitched to an intermediate layer of material [e.g., upper insulating layer (42) - see FIG. 3A] [see ¶[0025] (“In some embodiments, the layers are stitched or otherwise affixed together so that the plurality of layers forms a single mask”)] [NOTE: while Carey discloses this limitation, it is noted for the record that “stitched” is regarded as a product-by-process limitation. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted)].  
19.	Regarding claim 8, and as best understood [see rejections under § 112(b) above], Carey further discloses wherein the power connector is power cord that comprises a USB interface for plugging into a power source [¶’s [0017], [0035]].20.	Regarding claim 9, Carey further discloses a controller [control enclosure (20) - ¶[0017], FIG. 2] coupled to the power source [¶[0017]] for controlling the heating element [e.g., ¶’s [0022]-[0023]].21.	Regarding claim 10, Carey further discloses wherein the adjustable strap is elastic [see ¶[0015] (“In some embodiments, the single elastic strap is adjustable for size”)].22.	Regarding claim 11, Carey further discloses wherein the first [(11)] and second layers [(46)] of surface material are made up of at least one of: cotton, velvet, silk, polyester, and nylon [Carey discloses that second layer (46) may be comprised of breathable cotton - see ¶[0031]; Carey further discloses that first layer (11) may be comprised of sateen (see ¶[0016]) which is made of cotton (“sateen: a smooth durable lustrous fabric usually made of cotton in satin weave” - see https://www.merriam-webster.com/dictionary/sateen)]. 
23.	Regarding claim 12, Carey discloses a system for treating clogged glands of an eye, comprising: 
a heated eye mask [eye mask (10) - ¶[0014]; FIG. 2]; 
an electrical cord [cord (27) - ¶[0017]; FIG. 2] coupled to the heated eye mask [(10)] for providing power to the heated eye mask [¶’s [0017], [0021]; FIG. 2]; and 
a controller [control enclosure (20) - ¶[0017]; FIG. 2] provided on the electrical cord [control enclosure (20) may be “permanently hard-wired” to eye mask (10), or joined via a removable connection (see ¶[0017]); as broadly as claimed, when cord (27) is attached to control enclosure (20), the control enclosure is “provided on” the cord] for controlling [¶’s [0022]-[0024]] the heated eye mask [(10)].24.	Regarding claim 13, Carey further discloses wherein the electrical cord [(27)] comprises a USB interface for connecting with a power supply [¶[0017]].25.	Regarding claim 14, Carey further discloses wherein the power supply is a USB adapter for plugging into a wall power socket [the connection is made, via the control enclosure, to a USB connector and wall charger to household power - see ¶[0035]].26.	Regarding claim 15, Carey further discloses wherein the power supply is a battery pack [¶’s [0018]-[0020]].27.	Regarding claim 16, Carey further discloses wherein the controller comprises a timer [¶[0023]].28.	Regarding claim 17, Carey further discloses wherein the timer is configured to control the heated eye mask to provide heat for a specified period of time, wherein the specified period of time is adjustable [¶[0023]].29.	Regarding claim 19, Carey further discloses wherein the controller comprises a temperature control to control the heated eye mask to heat to a specified temperature [¶[0022]].
30.	Claims 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0055691 to Renaud (“Renaud”) [made of record in Applicant’s 06/24/21 IDS].  
31.	Regarding claim 22, and as best understood [see rejections under § 112(b) above], Renaud discloses a method for treating clogged glands of an eye [e.g., Abstract, ¶’s [0005], [0008], [0024]], comprising: 
positioning a heated eye mask on an eye region [e.g., ¶’s [0004], [0024], [0034]; FIGS. 1-2]; 
setting at least one of a therapy temperature [e.g., ¶’s [0029], [0032]] and a therapy time of use [e.g., ¶’s [0029], [0032]] using a controller [microprocessor (180) - ¶’s [0028], [0029], [0032], [0036]; FIG. 1] coupled to the heated eye mask; 
providing power to the heated eye mask by connecting the heated eye mask to a power supply [power source - ¶’s [0007], [0008], [0024], [0028]-[0030], [0036]-[0037]; FIGS. 1-2]; and 
maintaining the heated eye mask on the eye region at the set temperature and for a desired amount of time [e.g., ¶’s [0029], [0032]].32.	Regarding claim 23, Renaud further discloses wherein the desired amount of time is at least 8 minutes [¶’s [0029], [0032]]. 33.	Regarding claim 24, Renaud further discloses repeating the method at least two times a day [¶[0024] (“Embodiments may be worn periodically, over short and longer periods of time, and may, for example, be used several times throughout the day as well as overnight, e.g., while the wearer is sleeping or otherwise in a dormant state”)]. 

Claim Rejections - 35 USC § 103
34.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

35.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
36.	Claims 4 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Renaud.
37.	Regarding claim 4, Carey discloses all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
	While Carey discloses that the heater (51) is a plurality of heating wires distributed through the temperature control circuit layer (43) [see ¶[0033]], Carey does not explicitly disclose:
wherein the heating element is arranged in a sinusoidal shape.	Renaud, in a similar field of endeavor, teaches eye masks and associated processes involving positioning a mask over the eyes and nearby glands of a user and applying heat and/or moisture to provide therapeutic benefits, including therapy of Meibomian gland disease and other sources of dry eye [Renaud, Abstract].  
Renaud additionally teaches that the mask includes electrically resistant wiring (210) positioned to reside over the eyes of a wearer and configured to generate heat in order for the warmth to reach the eyes, glands, etc. of the wearer [e.g., ¶[0037]].
Renaud further teaches that the wiring may be arranged in different patterns [FIGS. 2 & 9], including a sinusoidal pattern (or shape) [clearly shown in FIG. 9]. 
It would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carey such that plurality of heating wires distributed through the temperature control circuit layer (43) are arranged in any of a variety of art-recognized shapes or patterns, including a sinusoidal shape as taught by Renaud [FIG. 9], since Applicant has not disclosed that this particular shape/pattern solves any stated problem or is for any particular purpose, nor that use of such a shape/pattern would present any novel or unexpected result.
38.	Regarding claim 18, Carey discloses all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
	Carey does not, however, explicitly disclose:
wherein the specified period of time is at least 8 minutes.
Renaud, in a similar field of endeavor, teaches eye masks and associated processes involving positioning a mask over the eyes and nearby glands of a user and applying heat and/or moisture to provide therapeutic benefits, including therapy of Meibomian gland disease and other sources of dry eye [Renaud, Abstract].  
	Renaud further teaches application of heat for various time periods including “for two to four to six to eight to fifteen to twenty to thirty minutes in order for the therapeutic heat to penetrate through the tarsal plate, fat, skin and vessels of the eyes ahead of reaching the Meibomian glands” [see ¶[0029]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carey such that the specified period of time (for providing heat) includes any art-recognized treatment time, including at least 8 minutes, as taught by Renaud, depending on desired treatment objectives.  Still further, selection of an effective/desired treatment duration would have been routine for one skilled in the art, as it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
  
39.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of U.S. Patent No. 5,769,806 to Radow (“Radow”).
40.	Regarding claim 6, Carey discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Carey does not, however, disclose:
wherein the mask body further comprises a pillow positioned in the therapeutic region between the first layer of surface material and the heating element to maintain contact between second layer of surface material and the eye region of the user.	Radow, in a similar field of endeavor, teaches an eye patch comprising an integral combination of an inner membrane (10) and an outer membrane (12), along with a cavity (14) interposed therebetween [col. 3, ll. 29-41].  Radow further teaches that cavity (14) may be filled with a preformed pillow-shaped element (24).  This pillow-shaped element causes the bandage to bulge convexly toward the patient's eye to place pressure on the eye, and such pressure may be varied by changing the size or shape of this pillow-shaped element (24) [col. 3, ll. 52-61].
Given that Carey is already concerned with enabling the mask to provide pressure, and to hold the mask in place via the use of weights in a weight pocket layer (40) [see Carey, ¶[0027]; FIG. 3A], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carey to include the preformed pillow-shaped element (24) of Radow in lieu of the weight pocket layer, since such a modification amounts merely to the substitution of one known pressure application mechanism (the pillow-shaped element (24) of Radow) for another (the weight pocket layer of Carey), yielding predictable results (placing pressure on the eye) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

41.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of U.S. Patent Publication No. 6,193,740 to Rodriguez (“Rodriguez”). 
42.	Regarding claim 7, Carey discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Carey does not, however, disclose: 
wherein the mask body is filled with flax seed between the first and second layers of surface material.	The use of flax seed, however, as a filler for enhancing the thermal effect of eye masks was well known in the art before the effective filing date of the claimed invention.
As one example, Rodriguez, in a similar field of endeavor, teaches eye pillows that provide evenly distributed and adjustable pressure to the eyelid and eye socket area [col. 1, ll. 9-16].  More particularly, Rodriguez teaches that pillows (10) are made of a bag-shaped shell of pliable material, and contain a particulate-based fill (16) such as flax seed [col. 1, ll. 62-67].  
Rodriguez additionally teaches that flax seed is preferable as a particulate fill for its numerous advantages, including having sufficient weight to conform pillow (10) to the eye socket while providing the necessary pressure distribution to all the accu-pressure points around the eye, allowing a user to manipulate pillow (10) to change the particulate distribution in pillow (10), thus changing the pressure distribution of pillow (10) onto the eye socket, and due to thermal conductivity and heat capacity characteristics for temperature therapy [col. 5, ll. 4-17].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carey such that the mask body is filled with flax seed between the first and second layers of surface material, so as to provide additional thermal conductivity and heat capacity characteristics for temperature therapy, as taught by Rodriguez, as well as to provide additional weight to conform the mask of Carey to the eyes while providing the enhanced pressure distribution to the pressure points around the eyes.

43.	Claims 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of U.S. Patent No. 9,795,502 to Kopes (“Kopes”) [made of record in Applicant’s 11/17/20 IDS].  
44.	Regarding claims 20 & 21, Carey discloses all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
	While Carey (as noted above) discloses controlling the heated eye mask to heat to a specified temperature [see ¶[0022]], Carey does not disclose:
wherein the specified temperature is in the range of 120 degrees Fahrenheit to 145 degrees Fahrenheit (claim 20); nor
wherein the temperature control provides at least four pre-set temperature levels (claim 21).
	Kopes, in a similar field of endeavor, teaches a (face) heated mask for application of heat to sinus cavities of a user [col. 1, ll. 13-16], comprising a user-operated control for a number of different parameters including temperature and duration of heat application [col. 2, ll. 12-15].  More particularly, Kopes teaches use of a controller (400) having a mode selection button (424) used to select a current parameter setting mode, such as temperature or time duration of heating [col. 7, ll. 4-33; FIG. 10].  Kopes teaches that the heated mask can provide temperatures in a range of, e.g., 102º F to 140º F [col. 7, ll. 36-37], and that a user can select from among eight provided steps, each representing a pre-set temperature [col. 7, ll. 37-55; TABLE 1]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carey to utilize any art-recognized temperature range for heating of the eye mask depending on desired treatment objectives, including a range of 120 degrees Fahrenheit to 145 degrees Fahrenheit, which overlaps with Kopes’ disclosed range of 102º F to 140º F since it has been held that, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Still further, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Carey such that the temperature control provides at least four pre-set temperature levels, as taught by Kopes, so as to make the mask more user-friendly by providing a user with a series of pre-set options that are already known to have therapeutic efficacy [Kopes, col. 7, ll. 42-45], thereby eliminating “guess work” on the part of the user as to which temperature levels should be used.       

45.	Claims 1 & 2 are rejected under 35 U.S.C. 103 as being unpatentable over Renaud in view of Carey. 
46.	Regarding claims 1 & 2, Renaud teaches a heated eye mask for treating clogged glands of an eye, the eye mask comprising: 
[claim 1] a mask body [body of mask shown in FIG. 1 including its constituent components], the mask body comprising: 
[claim 1] a first layer of surface material configured to be positioned away from an eye region of a user [fabric (520) of cover sleeve (530) which faces away from the wearer - ¶’s [0040]-[0042]; FIGS. 5 & 7] and a second layer of surface material configured to contact the eye region of the user [fabric (620) of cover sleeve (530) which is positioned over the eyes of a wearer - ¶’s [0040]-[0042]; FIGS. 5-7]; 
[claim 1] a heating element disposed between the first and second layers of surface material in a therapeutic region of the mask body [wiring (210) - ¶[0037], FIGS. 2, 9]; and 
[claim 1] an adjustable strap [strap (170) - ¶’s [0031], [0036]; FIG. 1] to maintain contact of the mask body with the eye region of the user;
[claim 2] wherein the therapeutic region of the mask body is a portion of the mask body that covers only the area of the eye region of the user extending along the Meibomian glands of the eye [¶’s [0005], [0008], [0024], [0029]; FIGS. 2, 9].	A.	THERMALLY CONDUCTIVE MATERIAL 
	Renaud does not, however, teach:
[claim 1] a thermally conductive material in contact with the heating element and disposed between the heating element and the second layer of surface material to evenly distribute heat across the therapeutic region of the mask body; 
Carey, in a similar field of endeavor, teaches an eye mask to provide heat and pressure to the face [Abstract], comprising:
a mask body [body of eye mask (10) - ¶’s [0014]-[0015]; FIGS. 1A-1B], the mask body comprising: 
a first layer of surface material configured to be positioned away from an eye region of a user [front/top panel (11) - ¶’s [0016], [0025], [0026]; FIG. 3A] and a second layer of surface material configured to contact the eye region of the user [bottom layer (46) - ¶[0031]; FIG. 3A]; [and]
a heating element disposed between the first and second layers of surface material in a therapeutic region of the mask body [temperature control circuit layer (43) which may include a heater comprising a plurality of heating wires - ¶’s [0025], [0029], [0032], [0033]; FIG. 3A].
	Carey further teaches:
a thermally conductive material [thermoreactive foam layer (45) - ¶[0030]; FIG. 3A] in contact with the heating element [(43)] [note that insulating layer (44) which is between layers (43) & (45) is optional - see ¶[0029]] and disposed between the heating element [(43)] and the second layer [(46)] of surface material [thermoreactive foam layer (45) is positioned between layers (43) & (46) - see FIG. 3A] to evenly distribute heat across the therapeutic region of the mask body [¶[0030]]; 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Renaud to include a thermally conductive material [[thermoreactive foam layer] in contact with the heating element and disposed between the heating element and the second layer of surface material to evenly distribute heat across the therapeutic region of the mask body, as taught by Carey, so as to provide enhanced comfort to a wearer by helping the mask mold to the contours of the face of the wearer [see Carey, ¶[0030]].
	B.	ELECTRICAL CORD
While Renaud teaches that the heating core may be connected to a battery casing or other power source [e.g., ¶’s [0026], [0028]], Renaud fails to explicitly teach:
[claim 1] an electrical cord configured to be coupled with a power source and in communication with the heating element.
 Carey, however, further teaches that it was known in the art for a heating element of an eye mask to be powered by a power source either internal to the mask [see ¶[0017]], or via an external power source [e.g., ¶’s [0017], [0020], [0032], [0035]].  More particularly, Carey teaches an electrical cord [cord (27) - ¶[0017]; FIG. 2] configured to be coupled with a power source [power source housed in control enclosure (20) - ¶[0017]; FIG. 2] and in communication with the heating element [¶[0017]; see also ¶’s [0032], [0035]; FIGS. 2, 4].
It would have additionally been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Renaud to utilize a power source external to the mask via an electrical cord configured to be coupled with a power source and in communication with the heating element, as taught by Carey, since such an external power supply configuration/technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Carey), and one of ordinary skill in the art would have been capable of applying this known technique to a known device (the eye mask of Renaud), and the results (power supply) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

Double Patenting
47.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
48.	Claims 1, 2, 5-11, 22, & 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 6-13 of U.S. Patent No. 11,135,087 (the “’087 Patent”) entitled “DEVICES, SYSTEMS, AND METHODS FOR THE TREATMENT OF CLOGGED GLANDS OF THE EYE,” issued October 5, 2021. 
49.	Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are anticipated by the ‘087 Patent claims.  More particularly: 
Instant claims 1 & 2 are anticipated by claim 1 of the ‘087 Patent;
Instant claims 5-11 are anticipated by claims 5-11, respectively, of the ‘087 Patent;  
Instant claim 22 is anticipated by claim 12 of the ‘087 Patent; and 
Instant claim 24 is anticipated by claim 13 of the ‘087 Patent.  
50.	Claims 1, 2, 5-8, 11-18, & 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-17, & 19 of co-pending Application No. 17/388,975 (the “’975 Application”) entitled “DEVICES, SYSTEMS, AND METHODS FOR THE TREATMENT OF CLOGGED GLANDS OF THE EYE” (published as U.S. Patent Application Publication No. 2021/0353453 on Nov. 18, 2021).  
51.	Although the claims at issue are not identical, they are not patentably distinct from each other because matters of differing claim scope between the instant claims and the co-pending claims would be resolved and obvious to one of ordinary skill in the art in view of the various references cited above. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Conclusion
52.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794